Filed 2/7/22 P. v. Diaz CA3
Opinion following transfer from Supreme Court
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C092548

                    Plaintiff and Respondent,                                      (Super. Ct. No. 06F00542)

           v.                                                                     OPINION ON TRANSFER

    HUMBERTO DIAZ,

                    Defendant and Appellant.

         Defendant, Humberto Diaz, appeals the trial court’s denial of his petition for
resentencing under Penal Code1 section 1170.95, enacted as part of Senate Bill No. 1437
(Stats. 2018, ch. 1015). He contends his conviction for attempted murder as an aider and
abettor on a natural and probable consequences theory was eligible for relief under
section 1170.95; and, if the conviction is not eligible for relief, then section 1170.95
violates equal protection principles. In an unpublished opinion, we affirmed the order.
(People v. Diaz (Aug. 2, 2021, C092548 [nonpub. opn.].) The Supreme Court granted



1        Undesignated section references are to the Penal Code.

                                                             1
review and transferred the matter back to us with directions to vacate our decision and
reconsider the cause in light of Senate Bill No. 775. Upon reconsideration, we agree with
defendant he is entitled to resentencing on his attempted murder conviction.
Accordingly, we will reverse and remand with instructions to the trial court to appoint
counsel for defendant and issue an order to show cause for further proceedings under
section 1170.95.


                                     BACKGROUND
       In 2007, a jury found defendant guilty of three counts of attempted murder arising
out of a gang related shooting. The trial court sentenced defendant to an aggregate term
of 18 years four months, plus 50 years to life. 2 On appeal, we affirmed defendant’s
conviction. (People v. Diaz (Oct. 20, 2009, C057586) [nonpub. opn.].)
       In 2019, defendant filed a section 1170.95 petition for resentencing “seeking to
vacate [his] conviction for attempted murder.” In the trial court, he argued that
section 1170.95 applied to attempted murder, but did not make an equal protection claim.
The trial court denied the petition on the grounds that under the plain language of
section 1170.95, defendant was not eligible for relief for his attempted murder
convictions.
                                      DISCUSSION
                              General Statutory Background
       Senate Bill No. 1437 (2017-2018 Reg. Sess.) amended “the felony murder rule
and the natural and probable consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual killer, did not act with



2      Defendant indicates he was sentenced to a determinate term of 30 years and an
indeterminate term of 25 years to life, citing to the portion of the record sentencing the
codefendant.

                                              2
the intent to kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) The bill
amended section 188, which defines malice, and section 189, which defines the degrees
of murder to address felony-murder liability. (Stats. 2018, ch. 1015, §§ 2 & 3.) It also
added section 1170.95, which provides a procedure by which those convicted of murder
premised on either a felony murder or natural and probable consequences theory can
petition for retroactive relief, if the changes in the law would affect their previously
sustained convictions; that is, if “[t]he petitioner could not be convicted of first or second
degree murder because of changes to Section 188 or 189 made effective January 1,
2019.” (Stats. 2018, ch. 1015, § 4; § 1170.95, subd. (a)(3).)
       Senate Bill No. 775 was signed into law on October 5, 2021, and clarifies that the
petition process under section 1170.95 includes individuals convicted of “attempted
murder . . . under the natural and probable consequences doctrine.” (Sen. Bill No. 775
(2020-2021 Reg. Sess.) § 1, subd. (a).) Senate Bill No. 775 was passed as nonurgency
legislation during the regular session and became effective on January 1, 2022. (Cal.
Const., art. IV, § 8, subd. (c)(1); see also People v. Camba (1996) 50 Cal.App.4th 857,
862.) The statute applies to acts predating its enactment as either an ameliorative statute
under In re Estrada (1965) 63 Cal.2d 740, 748 or a clarification of law (Western Security
Bank v. Superior Court (1997) 15 Cal.4th 232, 243; People v. Lee (2018) 24 Cal.App.5th
50, 57). In either case, defendant is entitled to the benefit of the new provisions to
section 1170.95. 3
       Defendant contends, as a person convicted as an aider and abettor on a theory of
natural and probable consequences, he can seek relief under section 1170.95. Defendant
argues attempted murder comes within the purview of Senate Bill No. 1437 (2017-2018




3      The People did not file supplemental briefing in this case.

                                              3
Reg. Sess.), as demonstrated by the legislative history and the ameliorative legislative
purpose of the bill. In supplemental briefing following transfer, defendant notes he was
convicted as an aider and abettor in the attempted murder of three people, the jury was
instructed with both direct aiding and abetting and the natural and probable consequences
doctrine as a result of either brandishing a firearm or assault with a firearm, and during
deliberations the jury asked if it could find defendant guilty under the natural and
probable consequences rather than reading a unanimous verdict on direct aider and
abettor liability.
       In denying his petition, the trial court relied on the fact that section 1170.95 did
not apply to attempted murder convictions. Senate Bill No. 775 has now clarified section
1170.95 does apply to attempted murder convictions. Accordingly, defendant may be
entitled to relief and we must reverse and remand the order denying relief.
                                       DISPOSITION
       The order denying defendant’s petition for resentencing under section 1170.95 is
reversed. The matter is remanded with directions to issue an order to show cause and
hold a hearing under section 1170.95, subdivision (d).



                                                  /s/
                                                  Robie, J.


We concur:


/s/
Raye, P. J.


/s/
Duarte, J.




                                              4